              Case 20-50690-BLS        Doc 17       Filed 01/19/21   Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

 In Re:                                         :   Chapter 7
                                                :
 Heritage Home Group LLC, et al.                :   Case No.: 18-11736(BLS)
                                                :
                   Debtor.                      :
                                                :
 Alfred T. Giuliano, Chapter 7 Trustee for      :
 Heritage Home Group, LLC,                      :   MEDIATION STATUS REPORT
                                                :
                  Plaintiff,                    :
 v.                                             :
                                                :   Adv. Proc. No.: 20-50690(BLS)
 PCB Apps LLC.,                                 :
                                                :
                 Defendants.                    :


        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

                      Mediation sessions are scheduled to occur on

                      A mediation session needs to be scheduled, but the mediator has been
                      unable to arrange a date and time.

          X           OTHER: Mediation sessions took place on December 15, 2020. The
                      mediator continues to work with the parties to resolve the matter.


Dated: January 19, 2021                        /s/ Ian Connor Bifferato
                                             Ian Connor Bifferato (DE #3273)
                                             The Bifferato Firm P.A.
                                             1007 N. Orange Street, 4th Floor
                                             Wilmington, DE 19801
